Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Roberta Gard, Individually and d/b/a                  Appeal from the 115th District Court of
Roberta L. Gard and Associates, and                   Upshur County, Texas (Tr. Ct. No. 55-20).
Angela Nugent, Individually, Appellants               Opinion delivered by Justice Burgess, Chief
                                                      Justice Morriss and Justice Stevens
No. 06-20-00100-CV         v.                         participating.

Douglas Ray Stracener Estate and Mary
Ann Stracener, Appellees


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants pay all costs incurred by reason of this appeal.


                                                       RENDERED JULY 30, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk